DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,169,374 (Patent ‘374 hereinafter) in view of in view of Bohn (US. Patent App. Pub. No. 2013/0077049, “Bohn”). See tables below.
Table I:
Current Application 17/518687
US. Patent No. 11,169,374
1-18
1-18


Table II:
Current Application 17/518687
US. Patent No. 11,169,374
1. Eyewear, comprising: 
a frame; 
a temple adjacent the frame; 
a see-through display supported by the frame; 
a light emitter configured to emit both a non-visible light and a visible light; 

an optical waveguide supported by the frame and directly coupled to the light emitter by a single optical coupler to receive and communicate both the non-visible light and the visible light, wherein the visible light is coupled to the see-through display; and 
an optical device coupled to the optical waveguide and configured to receive the non- visible light and direct a non-visible light beam to a user's eye.
1. Eyewear, comprising: 
a frame; 
a temple adjacent the frame; 
a see-through display supported by the frame; 
a light emitter configured to emit both a non-visible light and a visible light, wherein the visible light is coupled to the see-through display; 
an optical waveguide supported by the frame and directly coupled to the light emitter by a first optical coupler to receive the non-visible light without using the see-through display, and configured to communicate the non-visible light; and 
an optical device coupled to the optical waveguide and configured to receive the non-visible light and direct a non-visible light beam to a user's eye.

From table II above, the difference between claim 1 of current application and claim 1 Patent ‘374 is limitation a single optical coupler to receive and communicate both the non-visible light and the visible light, which, the rejection below, is taught by Bohn (US. Patent App. Pub. No. 2013/0077049). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Bohn to Patent ‘374 to obtain the advantage addressed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko et al. (US. Patent App. Pub. No. 2016/0370583, “Saarikko” hereinafter) in view of Bohn (US. Patent App. Pub. No. 2013/0077049, “Bohn”).
As per claim 1, as shown in Fig. 1-2A-B, Sarrikko teaches eyewear, comprising: 
a frame (115); 
a temple adjacent the frame (¶ [24], “The frame 115 includes a temple or side arm for resting on each of a user's ears”); 
a see-through display supported by the frame (Fig. 1, 2A-B, ¶ [21], [30-31]); 
a light emitter configured to emit a non-visible light (¶ [35], “…the eye tracking illumination source 134A may include one or more infrared (IR) emitters such as an infrared light emitting diode (LED) or a laser (e.g. VCSEL) emitting about a predetermined IR wavelength or a range of wavelengths”); and 
an optical device coupled to the optical waveguide and configured to receive the non- visible light and direct a non-visible light beam to a user's eye (Fig. 4A, ¶ [51], input and output couplers direct infrared light through the waveguide 412 to the user’s eye 440. See further ¶ [36]).
Saarikko does not expressly teach the light emitter configured to emit both a non-visible light and a visible light and an optical waveguide supported by the frame and directly coupled to the light emitter by a single optical coupler to receive and communicate both the non-visible light and the visible light, wherein the visible light is coupled to the see-through display
Sarrikko, however, does teach an optical waveguide supported by the frame and configured to communicate the non-visible light (Fig. 2B, ¶ [34], “The visible illumination representing images and the infrared illumination may enter from any direction about the waveguide 112, and one or more wavelength selective filters (e.g. 127) direct the illumination out of the waveguide centered about the optical axis 142 of the display optical system 14”)
In a very similar method of the claimed eyewear (see ¶ [5-6]), Bohn teaches the light emitter is configured to emit both a non-visible light and a visible light, wherein the visible light is coupled to the see-through display (Fig. 6A-B, ¶ [64], “a linear integrated array of light sources generating both visible and infrared illumination for use in an integrated eye tracking and display optical system of a see-through, near-eye, mixed reality device”. See also ¶ [40], “The see-through planar waveguide 112 also allows visible light from in front of the head mounted display device 2 to be transmitted through itself 112 to eye 140, as depicted by arrow 142 representing an optical axis of the display optical system 14r, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from the micro display 120”), and also teaches the optical waveguide directly coupled to the light emitter (Fig. 5A, light source 504, ¶ [62]) by a single optical coupler (512) to receive and communicate both the non-visible light and the visible light (¶ [62-63], communicating visible light sources for generating an image and infrared illumination for eye tracking). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Bohn and incorporate into the method as taught by Saarikko, the advantage of which is to obtain simpler computations, better illumination of the eye, and a higher probability of capturing more data of the eye (see ¶ [2]).
As per claim 2, the combined Saarikko-Bohn also teaches wherein the optical device is a second optical coupler (Saarikko as addressed above in claim 1 referring to ¶ [51], such as input optical coupler 414 or output optical coupler 416).
As per claim 3, as addressed above in claim 1, the combined Saarikko-Bohn further teaches wherein the non-visible light beam is a spread infrared light beam (Saarikko, ¶ [35]).
As per claim 4, as shown in Fig. 2B of Saarikko, the combined Saarikko-Bohn further teaches wherein the light emitter (included in the illumination source 134A) is coupled to the temple (see Saarikko, ¶ [33] and [35]).
As per claim 5, as addressed, the combined Saarikko-Bohn does also teach an eye tracker comprising the light emitter, and an infrared camera configured to capture reflection variations of the non-visible light beam from a user's eye to determine a gaze direction of the user's eye (Saarikko, ¶ [33], [35-37], and [70]).
As per claim 6, as shown in Fig. 2A-B, and 4C of Saarikko, the combined Saarikko-Bohn also teaches wherein the optical device is coupled to the frame (i.e. input/output coupler 414, 416 included in the waveguide 412 as shown in Fig. 4C (¶ [51]), which is coupled to the frame 115 as shown in Fig. 2A-B).
As per claim 7, as shown in Fig. 2B of Saarikko, the combined Saarikko-Bohn teaches wherein the optical device (input/output coupler included in the waveguide as mentioned above) is located on the frame above the see- through display (top view of the frame 115 includes waveguide 112 is seen above the see-through display 118, see ¶ [30-31]).
As per claim 8, as addressed in claims 1 and 5, the combined Saarikko-Bohn teaches a method of configuring eyewear, the eyewear having a frame, a temple adjacent the frame, a see-through display supported by the frame, a light emitter configured to emit both a non- visible light and a visible light, an optical waveguide supported by the frame and directly coupled to the light emitter by a single optical coupler to receive both the non-visible light and the visible light, wherein the visible light is coupled to the see-through display, and an optical device coupled to the waveguide and configured to receive the non-visible light and direct a non-visible light beam to a user's eye (see claim 1), the method comprising:
directing, with the optical device, the non-visible light beam toward a user's eye, directing the visible light to the see-through display (also addressed in claim 1), and 
determining a gaze direction of the user's eye using the non-visible light beam (see claim 5). 
Claim 9, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 10, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
As per claim 15, as addressed in claim 1, the combined Saarikko-Bohn teaches a non-transitory computer-readable medium storing program code which, when executed by a processor, is operative to cause a computing device to perform the steps of: 
directing a non-visible light and a visible light from a light emitter of an eyewear device directly into a waveguide of the eyewear device using a single optical coupler (Saarikko in combination with Bohn addressed in claim 1); 
directing the visible light to the see-through display of the eyewear device (Saarikko, ¶ [32]); 
coupling the non-visible light from the waveguide using an optical device of the eyewear to create a non-visible light beam (Saarikko, ¶ [8]); and 
directing the non-visible light beam from the optical device to a user's eye (see claim 1).
Thus, claim 15 would have been obvious over the combined references for the reason above.
Claim 16, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611